Citation Nr: 0835106	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  05-41 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1970.  His awards and decorations include the 
Purple Heart Medal, Combat Infantryman Badge, and Bronze Star 
Medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine.


FINDING OF FACT

The veteran's service-connected disabilities preclude him 
from securing or following any form of substantially gainful 
employment consistent with his education and industrial 
background.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran has been provided 
all required notice and that the evidence currently of record 
is sufficient to substantiate his claim for a TDIU.  
Therefore, no further development with respect to the matter 
decided herein is required under 38 U.S.C.A. §§  5103, 5103A 
(West 2002 and Supp. 2007) or 38 C.F.R. § 3.159 (2007).  



Legal Criteria

A TDIU may be granted where the schedular rating is less than 
total and the service-connected disabilities preclude the 
veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2007)

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent.

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  
38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

Analysis

The veteran is service connected for PTSD, evaluated as 70 
percent disabling; residuals of a gun shot wound of the left 
arm, evaluated as 10 percent disabling; malaria, evaluated as 
noncompensable; bilateral hearing loss disability, evaluated 
as noncompensable; and bilateral tinea pedis, evaluated as 
noncompensable.  The combined rating for the disabilities is 
70 percent.  Since the veteran meets the minimum schedular 
criteria for a TDIU, the determinative issue is whether his 
service-connected disabilities render him incapable of 
securing or maintaining substantially gainful employment.

The veteran contends that he is no longer able to work as a 
part-time hunting guide because of the symptomatology 
associated with his PTSD.  In his TDIU claim and in a June 
2005 statement, he reported experiencing increasing 
difficulty getting along with others and concentrating at 
work.  He also reported that many of his clients left early, 
did not return, or demanded refunds.

The veteran has been afforded several VA PTSD examinations, 
and each examiner  has concluded that the veteran's 
disability results in moderate to severe impairment of his 
industrial capacity and social functioning.  A September 2004 
VA examiner stated that the veteran's PTSD caused severe 
difficulty with socialization and limited his involvement in 
his hunting guide business.  A March 2005 examiner noted that 
the veteran was attempting to work part-time but that he 
appeared to be relatively inactive and was out of work 90 
percent of the time.  A December 2005 examiner noted that the 
veteran exhibited moderate to severe impairment of industrial 
capacity and social functioning.  However, he opined that it 
would be difficult, but not impossible, for the veteran to 
secure or follow a substantially gainful occupation.

After careful consideration of the evidence of record, the 
Board finds that the veteran meets the requirements for a 
TDIU based on his psychiatric impairment.

The question of employability must be looked at in a 
practical manner, and mere theoretical ability to engage in 
substantially gainful employment is not a sufficient basis to 
deny benefits.  The test is whether a particular job is 
realistically within the physical and mental capabilities of 
the claimant.  Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991), citing Timmerman v. Weinberger, 510 F.2d 439, 442 
(8th Cir. 1975).

In his TDIU claim and in several written statements, the 
veteran indicated that he completed high school and worked in 
a mill until he became disabled in 1986.  He reported that he 
subsequently worked for approximately 20 years on a part-time 
basis as a self-employed hunting guide.  In the August 2005 
notice of disagreement, he stated that he was no longer able 
to work as a guide because of his inability to get along with 
others, and he informed the December 2005 VA examiner that he 
had closed down his business.
 
The Board finds that due to the veteran's educational and 
occupational background, he has little possibility of 
obtaining the substantially gainful employment which the 
December 2005 examiner theorized was possible.  The Board, 
therefore, finds that the effects of the veteran's service-
connected PTSD render him unemployable and that a TDIU is 
warranted.


ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities is granted, subject to 
the criteria applicable to the payment of monetary benefits.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


